Title: From George Washington to Major General Horatio Gates, 6 March 1778
From: Washington, George
To: Gates, Horatio



Sir
Head Quarters Valley Forge 6th March 1778

As the Season approaches fast when we may expect to draw together a considerable reinforcement to the Army, I cannot help having apprehensions that we shall be at a loss for Arms and Accoutrements for them. The last Returns that I obtained from the Commissaries on this side the North River were very imperfect, as the Stores were then on the remove from Bethlehem and Allen Town to Lebanon and Carlisle, nor have I recd a regular Return from the Eastward for some time past. I am therefore much at a loss how to form a judgment, with any degree

of accuracy, of the number that may be depended upon by the opening of the Campaign. You will oblige me by ordering an abstract to be taken from the latest returns and sent to me. The number of Arms in the different Elaboratories wanting repair are very great, but I am fearful that there is neglect in the Armourers department, owing to the inactivity of the person at the Head of that branch, who I am told is almost superannuated.
As the neighbourhood of Philada is the place where the Army will rendezvous in the Spring, I think it will be necessary to draw the Arms from all our remote Magazines to those in our Rear, and I have for this Reason desired Genl Knox to send all the new ones (except those wanted for the Recruits) from the Eastward to this State, and to have the old repaired with the greatest industry. I do not know whether we have any public Arms to the Southward, but if we have, I think they ought for the same Reason to be brought forward in time. even from Charles Town.
The State of Virginia has voted a very considerable number of Men, who are to serve for six Month, and it is more than probable, that if other States should find it difficult to procure their quota of continental Troops that they may adopt similar expedients. I take it for granted that they will all depend upon the public magazines for Arms, and it will be a mortifying and discouraging circumstance should we not be able to supply them.
I am also apprehensive that the scarcity of leather will occasion a scarcity of Accoutrements. From what the Commissary of Hydes informed me some time ago, his prospects of dressed leather are distant, he having put out a great quantity to be tanned which will not be fit for service untill next Fall.
The Cartouch Boxes made in this Country are generally very bad, and I see little chance of their being made substantial and fit to turn the Weather untill we can bring our manufacture of leather to a greater perfection, which is only to be done by letting it lay much longer in the Vatts than we can afford under our present wants. Military accoutrements of the leather kind are said to come exceedingly cheap and good from France and I would therefore suggest the propriety of ordering a quantity from thence, if it should not have been already done. The Hydes of the Cattle killed in the Army might then be in a manner totally applied to procuring Shoes for them, by making contracts to exchange one for the other. Had not this method been fallen upon, the Soldiers must have been rendered totally unfit for service, as they could not get supplied upon any other terms, but in a very small degree. I have very little doubt but contracts of this kind may be so extended as to procure a constant supply of good shoes for the whole

Army. This is a matter worthy of the attention of the Board, as we have suffered more for the want of Shoes than for any other Article & those imported from France affording little more than a days wear. I have the honor to be &c.
